Citation Nr: 1546615	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  11-05 413A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for service connection for the cause of the Veteran's death. 

2. Entitlement to payment of non-service connected VA death pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Redman, Counsel

INTRODUCTION

The Veteran served on active duty from September 1942 to September 1945.  The Veteran died in July 2005, and the appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision of the Department of Veterans Affairs (VA) Pension Center in Milwaukee, Wisconsin, which denied the benefits sought on appeal.  

The Board observes that the Veteran's claims file was originally under the jurisdiction of the VA Regional Office (RO) in Chicago, Illinois; however, jurisdiction of the claims file was transferred to the VA Pension Center in Milwaukee, Wisconsin. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Subsequent to the issuance of the supplemental statement of the case in July 2011, in February 2012, the appellant, through her representative, submitted additional evidence, namely a January 2012 letter from the Department of the Army, denying the appellant's application to correct the Veteran's military records.  Specifically, the letter notes that the appellant indicated that the Veteran should have received the Purple Heart because he was injured during World War II in Holland.  The Department of the Army denied the appellant's request.  The appellant did not waive her right to have this evidence considered in the first instance by the RO.  As the case is already being remanded for the below listed reasons, the Agency of Original Jurisdiction will have the opportunity to consider this evidence in the first instance.  

A claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  On the claim to reopen, the appellant was not provided notice under the Veterans Claims Assistance Act of 2000 (VCAA) in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006).  As such, on remand, proper notice should be provided.

Additionally, the Board notes that the basis for the AOJ's denial of the appellant's claim for non-service connected death pension benefits was that her income was excessive for eligibility for death pension benefits.  The most recent Medical Expense Report and Eligibility Verification Report pertaining to the death pension benefit claim were received from the appellant in November 2009.  On remand, the appellant should be contacted and requested to provide updated information detailing her current financial status, to include both income and expenses.

The Board also notes that there are no records of medical treatment for the Veteran in the claims file, including any terminal treatment records.  As such, the appellant should be contacted and requested to provide information regarding the Veteran's medical treatment.  

In her March 2011 VA Form 9, the appellant requested a Board hearing.  In a July 20, 2015 letter the appellant was informed of the date time and location of the videoconference hearing scheduled for August 31, 2015.  The letter was returned as undeliverable and the appellant did not appear for the scheduled videoconference hearing.  Therefore, on remand, clarification from the appellant should be obtained in order to determine if she still wishes to have a Board hearing.  

Accordingly, the case is REMANDED for the following action:
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appellant and request that she complete and submit to VA a signed authorization for release of all medical treatment records for the Veteran, to include all terminal treatment records.  After receiving the completed authorization, undertake all appropriate efforts to attempt to obtain these private treatment records.  In light of 38 U.S.C.A. § 5103A(2)(B), the RO/AMC must make two attempts for the relevant private treatment records or make a formal finding that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts with respect to this directive should be associated with the claims file.

Ensure VCAA compliance with Kent v. Nicholson, 20 Vet. App. 1 (2006).

Request that the appellant submit any additional income, asset, and medical expense information necessary with regard to her claim for death pension benefits

2.  Ask the appellant to clarify whether she wants a hearing before the Board.  Thereafter, schedule the appellant for a hearing if the appellant wishes to have a hearing, pursuant to her clarification.  Then, process the case in accordance with established appellate procedure.

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




